ALLREAD, J.
Epitomized Opinion
Defendant was arrested under a charge in Municipal Court of illegal possession of intoxicating liquors in a certain touring car. The automobile was seized by the officers under authority of 6212-43 GC. The Municipal Court found defendant guilty ind fined him $600. Defendant prosecuted error to the Common Pleas, where the judgment and sentence were affirmed as to charge of unlawful possession and reversed as to the seizure and confiscation of the automobile. The State prosecuted error to this court as to the reversal. Held:
The record does not show that the Municipal Court made any order as to the confiscation of the automobile. The statute provides that unless good cause to the contrary is shown by the owner the property seized shall be sold at auction. Until that question is determined there is no final order as to the confiscation of the automobile. The case is still pending in the Municipal Court on that issue. The judgment of the Common Pleas affecting the confiscation of the automobile is vacated. Case remanded to the Municipal Court for further proceedings.